Securities Act File No. 33-40682 Investment Company Act File No. 811-06312 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Post-Effective Amendment No. 91 S and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No. 91 S (Check appropriate box or boxes) THE LAZARD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrant’s Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) S on August 29, 2014 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (DATE) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Lazard Funds Prospectus August 29, 2014 Shares Institutional Open R6 Equity Lazard International Equity Concentrated Portfolio LCNIX LCNOX RICNX Lazard Global Strategic Equity Portfolio LSTIX LSTOX RGSTX The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Funds Table of Contents 2 Summary Section Carefully review this important section for 2 Lazard International Equity Concentrated Portfolio objectives and fees and a summary of the 5 Lazard Global Strategic Equity Portfolio Portfolios principal investment strategies 8 Additional Information about the Portfolios and risks. 9 Additional Information About Principal Investment Strategies and Review this section for additional information Principal Investment Risks on the Portfolios principal investment strategies and risks. 11 Fund Management Review this section for details on the people and 11 Portfolio Management organizations who oversee the Portfolios. 11 Biographical Information of Principal Portfolio Managers 12 Administrator 12 Distributor 12 Custodian 13 Shareholder Information Review this section for details on how shares 13 General are valued, how to purchase, sell and exchange 14 How to Buy Shares shares, related charges and payments of 16 Distribution and Servicing Arrangements dividends and distributions. 17 How to Sell Shares 18 Investor Services 18 General Policies 19 Account Policies, Dividends and Taxes 21 Financial Highlights 22 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Funds Summary Section Lazard International Equity Concentrated Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares R6Shares Shareholder Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as apercentage of the value of your investment) Management Fees .90% .90% .90% Distribution and Service (12b-1) Fees None .25% None Other Expenses* .33% .38% .33% Total Annual Portfolio Operating Expenses 1.23% 1.53% 1.23% Fee Waiver and Expense Reimbursement** .08% .08% .13% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.15% 1.45% 1.10% * Other Expenses are based on estimated amounts for the current fiscal year. ** Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through August 29, 2016 to the extent Total Annual Portfolio Operating Expenses exceed 1.15%, 1.45% and 1.10% of the average daily net assets of the Portfolios Institutional Shares, Open Shares and R6 Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors (the Board), and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement described above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Institutional Shares Open Shares R6 Shares Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. Because the Portfolio had not commenced 2 Prospectus investment operations prior to the date of this Prospectus, no portfolio turnover information is presented. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of non-US companies. The Portfolio has a concentrated portfolio of investments, typically investing in 20 to 30 securities of non-US companies, including those whose principal business activities are located in emerging market countries. The Investment Manager seeks to realize the Portfolios investment objective primarily through stock selection, investing in companies believed to have sustainably high or improving returns and trading at attractive valuations. In choosing stocks for the Portfolio, the Investment Manager generally looks for established companies in economically developed countries that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. The Investment Manager may invest the Portfolios assets in securities of companies domiciled in emerging market countries in an amount up to the current percentage of securities in the MSCI ® All Country World Index ex-US issued by companies domiciled in emerging market countries (21.8% as of July 31, 2014) plus 15%. The Portfolio may invest in securities of companies across the capitalization spectrum. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities. The Portfolio is classified as non-diversified under the Investment Company Act of 1940, as amended (the 1940 Act), which means that it may invest a relatively high percentage of its assets in a limited number of issuers, when compared to a diversified fund. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. Emerging Market Risk. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. The economies of countries with emerging markets may be based predominantly on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme debt burdens or volatile inflation rates. The securities markets of emerging market countries have historically been extremely volatile. Capital markets worldwide have experienced unprecedented volatility in recent years, causing significant declines in valuation and liquidity in certain emerging markets. These market conditions may continue or worsen. Investments in these countries may be subject to political, economic, legal, market and currency risks. The risks may include less protection of property rights and uncertain political and economic policies, the imposition of capital controls and/or foreign investment limitations by a country, nationalization of businesses and the imposition of sanctions by other countries, such as the US. Significant devaluation of emerging market currencies against the US dollar may occur subsequent to acquisition of investments denominated in emerging market currencies. Foreign Currency Risk. Investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. The Investment Manager does not intend to actively hedge the Portfolios foreign currency exposure. Prospectus 3 Style Risk. The Portfolio generally invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Large Cap Companies Risk. Investments in large cap companies may underperform investments in smaller companies during periods when the stocks of smaller companies are in favor. Non-Diversification Risk. The Portfolios net asset value (NAV) may be more vulnerable to changes in the market value of a single issuer or group of issuers and may be relatively more susceptible to adverse effects from any single corporate, industry, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of securities issued by a larger number of issuers. High Portfolio Turnover Risk. The Portfolios investment strategy may involve high portfolio turnover (such as 100% or more). A portfolio turnover rate of 100%, for example, is equivalent to the Portfolio buying and selling all of its securities once during the course of the year. A high portfolio turnover rate could result in high transaction costs and an increase in taxable capital gains distributions to the Portfolios shareholders, which will reduce returns to shareholders. Performance Bar Chart and Table Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no performance returns are presented. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure ofmarket performance. After the Portfolio commences investment operations, performance information will be available at www.LazardNet.com or by calling (800)823-6300. The Portfolios past performance (before and after taxes) is not necessarily an indication of how the Portfolio will perform in the future. Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts Kevin J. Matthews, portfolio manager/analyst on various of the Investment Managers International Equity teams, has been with the Portfolio since August 2014. Michael A. Bennett, portfolio manager/analyst on various of the Investment Managers International Equity teams, has been with the Portfolio since August 2014. Michael G. Fry, portfolio manager/analyst on various of the Investment Managers Global Equity and International Equity teams, has been with the Portfolio since August2014. Michael Powers, portfolio manager/analyst on various of the Investment Managers Global Equity and International Equity teams, has been with the Portfolio since August2014. John R. Reinsberg, portfolio manager/analyst on various of the Investment Managers Global Equity and International Equity teams, has been with the Portfolio since August2014. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page 8. 4 Prospectus Lazard Funds Summary Section Lazard Global Strategic Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. InstitutionalShares OpenShares R6Shares Shareholder Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as apercentage of the value of your investment) Management Fees .85% .85% .85% Distribution and Service (12b-1) Fees None .25% None Other Expenses* .29% .34% .29% Total Annual Portfolio Operating Expenses 1.14% 1.44% 1.14% Fee Waiver and Expense Reimbursement** .04% .04% .09% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.10% 1.40% 1.05% * Other Expenses are based on estimated amounts for the current fiscal year. ** Reflects a contractual agreement by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio through August 29, 2016 to the extent Total Annual Portfolio Operating Expenses exceed 1.10%, 1.40% and 1.05% of the average daily net assets of the Portfolios Institutional Shares, Open Shares and R6 Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Board, and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement described above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Institutional Shares $354 Open Shares $447 R6 Shares $344 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no portfolio turnover information is presented. Prospectus 5 Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of companies that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. The Investment Manager seeks to realize the Portfolios investment objective primarily through stock selection, investing in companies believed to have sustainably high or improving returns and trading at attractive valuations. The Portfolio may invest in securities of companies whose principal business activities are located in emerging market countries, and the allocation of the Portfolios assets to emerging market countries may vary from time to time. The Portfolio may invest in securities of companies across the capitalization spectrum. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities. In addition, under normal market conditions, the Portfolio invests significantly (at least 40%unless market conditions are not deemed favorable by the Investment Manager, in which case the Portfolio would invest at least 30%) in non-US companies. The Investment Manager allocates the Portfolios assets among various regions and countries, including the United States (but in no less than three different countries). The allocation of the Portfolios assets among geographic sectors may shift from time to time based on the Investment Managers judgment and its analysis of market conditions. Although the Portfolio is classified as diversified under the 1940 Act, it may invest in a smaller number of issuers than other, more diversified investment portfolios. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets or factors unrelated to the issuers value, such as investor perception. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. Emerging Market Risk. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. The economies of countries with emerging markets may be based predominantly on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme debt burdens or volatile inflation rates. The securities markets of emerging market countries have historically been extremely volatile. Capital markets worldwide have experienced unprecedented volatility in recent years, causing significant declines in valuation and liquidity in certain emerging markets. These market conditions may continue or worsen. Investments in these countries may be subject to political, economic, legal, market and currency risks. The risks may include less protection of property rights and uncertain political and economic policies, the imposition of capital controls and/or foreign investment limitations by a country, nationalization of businesses and the imposition of sanctions by other countries, such as the US. Significant devaluation of emerging market currencies against the US dollar may occur subsequent to acquisition of investments denominated in emerging market currencies. Foreign Currency Risk. Investments denominated in currencies other than US dollars may experience a decline in value, in US dollar terms, due solely to fluctuations in currency exchange rates. The Investment Manager does not intend to actively hedge the Portfolios foreign currency exposure. Focused Investing Risk. The Portfolios NAV may be more vulnerable to changes in the market value of a 6 Prospectus single issuer or group of issuers and may be relatively more susceptible to adverse effects from any single corporate, industry, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of securities issued by a larger number of issuers. Style Risk. The Portfolio generally invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Large Cap Companies Risk. Investments in large cap companies may underperform investments in smaller companies during periods when the stocks of smaller companies are in favor. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Performance Bar Chart and Table Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no performance returns are presented. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure ofmarket performance. After the Portfolio commences investment operations, performance information will be available at www.LazardNet.com or by calling (800)823-6300. The Portfolios past performance (before and after taxes) is not necessarily an indication of how the Portfolio will perform in the future. Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts Robin O. Jones, portfolio manager/analyst on the Investment Managers International and Global Strategic Equity teams, has been with the Portfolio since August 2014. Mark Little, portfolio manager/analyst on the Investment Managers International and Global Strategic Equity teams, has been with the Portfolio since August 2014. John R. Reinsberg, portfolio manager/analyst on various of the Investment Managers Global Equity and International Equity teams, has been with the Portfolio since August 2014. Barnaby Wilson, portfolio manager/analyst on the Investment Managers European Equity and Global Strategic Equity teams, has been with the Portfolio since August 2014. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page 8. Prospectus 7 Lazard Funds Additional Information about the Portfolios Purchase and Sale of Portfolio Shares The initial investment minimums are: Institutional Shares $ 100,000 Open Shares* $ 2,500 R6 Shares** $ 1,000,000 * Unless the investor is a client of a securities dealer or other institution which has made an aggregate minimum initial purchase for its clients of atleast $2,500 for Open Shares. ** There is no minimum investment amount for R6 Shares purchased by certain types of employee benefit plans and individuals considered to be affiliates of the Fund or the Investment Manager, discretionary accounts with the Investment Manager and affiliated and non-affiliated registered investment companies. The subsequent investment minimum for Institutional Shares and Open Shares is $50. Portfolio shares are redeemable through the Funds transfer agent, Boston Financial Data Services, Inc. (theTransfer Agent), on any business day by telephone, mail or overnight delivery. Clients of financial intermediaries may be subject to the intermediaries procedures. Tax Information All dividends and short-term capital gains distributions are generally taxable to you as ordinary income, and long-term capital gains are generally taxable as such, whether you receive the distribution in cash or reinvest it in additional shares. Financial Intermediary Compensation Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of a Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and/or the Investment Manager and its affiliates may pay the intermediary for the sale of Portfolio shares and related services (except for R6 Shares, for which neither the Fund nor the Investment Manager or its affiliates provide any distribution, shareholder or participant servicing, account maintenance, sub-accounting, sub-transfer agency, administrative, recordkeeping or reporting, transaction processing, support or similar payments, or revenue sharing payments, in connection with investments in, or conversions into, R6 Shares). These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 8 Prospectus Lazard Funds Additional Information About Principal Investment Strategies and Principal Investment Risks Overview The Fund consists of twenty-nine separate Portfolios, two of which are described in this Prospectus. Each Portfolio has its own investment objective, strategies, and risk/return and expense profile. Because you could lose money by investing in a Portfolio, be sure to read all risk disclosures carefully before investing. Each Portfolio has adopted a policy to invest at least 80% of its assets in specified securities appropriate to its name and to provide its shareholders with at least 60 days prior notice of any change with respect to this policy. Each Portfolios investment objective may only be changed with at least 60 days prior notice to shareholders. Additional Information About Principal Investment Strategies The following information supplements, and should be read together with, the information about each Portfolios principal investment strategies contained in the Summary Section. Lazard International Equity Concentrated Portfolio The Portfolio invests primarily in equity securities, including common stocks, preferred stocks and convertible securities, of non-US companies of any market capitalization. A company is considered to be domiciled in an emerging markets country if it is domiciled in a country that is: (i)included in the MSCI Emerging Markets Index; or (ii)not included in the MSCI World Index. Lazard Global Strategic Equity Portfolio The Portfolio invests primarily in equity securities, including common stocks, preferred stocks and convertible securities, of companies that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. All Portfolios The allocation of a Portfolios assets among geographic sectors may shift from time to time based on the Investment Managers judgment and its analysis of market conditions. The Portfolios may invest in securities of companies across the capitalization spectrum, and the market capitalizations of companies in which a Portfolio invests may vary with market conditions. The Portfolios consider a company to be a non-US company if: (i) the company is organized under the laws of a country other than the US or maintains its principal place of business in a country other than the US; (ii) the securities of such company are traded principally on a non-US market; or (iii) during the most recent fiscal year of the company, the company derived at least 50% of its revenues or profits from goods produced or sold, investments made, or services performed in countries other than the US or that has at least 50% of its assets in countries other than the US. When the Investment Manager determines that adverse market conditions exist, a Portfolio may adopt a temporary defensive position and invest some or all of its assets in money market instruments. In pursuing a temporary defensive strategy, a Portfolio may forgo potentially more profitable investment strategies and, as a result, may not achieve its stated investment objective. Additional Information About Principal Investment Risks The following information supplements, and should be read together with, the information about each Portfolios principal investment risks contained in the Summary Section. Lazard International Equity Concentrated Portfolio Concentration Risk. The Portfolios ability to concentrate its investments in as few as 20 companies may be limited by applicable requirements of the Internal Revenue Code of 1986, as amended (the Code), for qualification as a regulated investment company. All Portfolios IPO Shares Risk. Because IPO shares frequently are volatile in price, a Portfolio may hold IPO shares for a very short period of time, increasing the Portfolios portfolio turnover rate. Securities Selection Risk. Securities and other investments selected by the Investment Manager for a Portfolio may not perform to expectations. This could result in the Portfolios underperformance compared to Prospectus 9 other funds with similar investment objectives or strategies. You should be aware that the Portfolios:  are not bank deposits  are not guaranteed, endorsed or insured by any bank, financial institution or government entity, such as the Federal Deposit Insurance Corporation  are not guaranteed to achieve their stated goals 10 Prospectus Lazard Funds Fund Management Investment Manager Lazard Asset Management LLC, 30 Rockefeller Plaza, New York, New York 10112-6300, serves as the Investment Manager of each Portfolio. The Investment Manager provides day-to-day management of each Portfolios investments and assists in the overall management of the Funds affairs. The Investment Manager and its global affiliates provide investment management services to client discretionary accounts with assets totaling approximately $205 billion as of June 30, 2014. Its clients are both individuals and institutions, some of whose accounts have investment policies similar to those of several of the Portfolios. The Fund has agreed to pay the Investment Manager an investment management fee at the annual rate set forth below as a percentage of the relevant Portfolios average daily net assets. The investment management fees are accrued daily and paid monthly. Name of Portfolio InvestmentManagementFee Payable International Equity Concentrated Portfolio .90% Global Strategic Equity Portfolio .85% A discussion regarding the basis for the approval of the investment management agreement between the Fund, on behalf of the Portfolios, and the Investment Manager is available in the Portfolios semi-annual reports to shareholders for the six-month period ending June 30, 2014. Portfolio Management The Investment Manager manages the Portfolios on a team basis. The team is involved in all levels of the investment process. This team approach allows for every portfolio manager to benefit from the views of his or her peers. Each portfolio management team is comprised of multiple team members. Although their roles and the contributions they make may differ, each member of the team participates in the management of the respective Portfolio. Members of each portfolio management team discuss the portfolio, including making investment recommendations, overall portfolio composition, and the like. Research analysts perform fundamental research on issuers (based on, for example, sectors or geographic regions) in which the Portfolio may invest. The names of the persons who are primarily responsible for the day-to-day management of the assets of the Portfolios are as follows (along with the date they became a portfolio manager of the Portfolio): International Equity Concentrated Portfolio
